Citation Nr: 1713942	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-10 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from October 1957 to April 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in which the RO, inter alia, denied service connection for PTSD.  The RO first denied the claim in January 2011.  In February 2011, the Veteran filed an application to reopen his claim for service connection for PTSD, which the RO construed as a request for reconsideration.  In a March 2013 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD.  In June 2013, the Veteran's former representative expressed disagreement (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with the latter RO decision on the Veteran's behalf.  The RO accepted the correspondence as a notice of disagreement (NOD) with the denial of service connection.  The RO issued a statement of the case (SOC) in March 2014, and the Veteran's current representative re-filed the VA Form 9, which the RO received and accepted as a substantive appeal in April 2014.

In February 2017, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

During the hearing, the undersigned agreed to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

Also, as noted on the record during the hearing, because VA treatment records document other diagnosed psychiatric disorders in addition to PTSD, the Board has expanded the claim adjudicated as one for service connection for PTSD as one for any acquired psychiatric disorder to include PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).


This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.

The Veteran contends that he has PTSD or other acquired psychiatric disability as a result of his participation gathering remains after an aircraft took off from the Naval Air Station (NAS) in Agana, Guam and crashed into the top of a mountain on take-off, killing all but 2 of 96 people aboard the flight.  He reported that he was "on a call out" after the crash "on a recovery of body parts."  At the February 2017 hearing, the Veteran submitted a publication from the Flight Safety Foundation that described the September 19, 1960 accident.  On that day, a World Airways flight departed from Guam-Agana NAS and struck Mount Barrigada shortly after take-off, resulting in 80 fatalities out of 94 occupants.  "The plane struck the mountain 300 feet above airfield elevation and slid into thick underbrush cutting a swath for nearly 1000 feet before coming to rest."  The Veteran also submitted an article from the Navy News Service, which indicated that on September 19, 1960 a Chief Builder from the U.S. Naval Mobile Construction Battalion and fellow Seabees were building a school when they were "called to assist when a Douglas DC-6-AB plane...crashed on Mount Barrigada, Guam."  

The Veteran's service personnel and treatment records confirm that he was present on the island at the time of the September 19, 1960 World Airways accident.  However, while the Navy article the Veteran submitted documents that Seabees from a Naval Construction Battalion assisted with gathering remains, the Veteran's records document that he was assigned to the U.S. Naval Communications Station (NAVCOMMSTA) in Guam from May 1959 through March 1961.  His rating was listed as a yeoman, or clerical worker.  

The Veteran's service treatment records document his general medical condition immediately preceding, during, and after the plane crash.  An August 23, 1960 treatment record from the Guam Naval Communications Station reflects the Veteran's report of "again starting to have urinary burning starting" two days earlier, and he had been out of his medicine for approximately two weeks.  The examiner requested a consultation from the urology clinic and provided a provisional diagnosis of prostatitis with urethral stricture.  The consultation request details that the Veteran had had a "symptom complex of general lassitude, headache, backache, urinary frequency, burning, and urgency for approximately [two] months prior" to initially being seen on July 28, 1960.  At that time he had a low-grade prostatitis, was treated with medication for seven days, and his symptoms cleared.  At present, the Veteran had pus in his urine stream and reported post-urinary dribbling.  The impression following urological examination on August 23, 1960 was chronic prostatitis secondary to wide urethral stricture.  At the conclusion of a September 6, 1960 follow-up visit at the urology clinic, the Veteran was instructed to return in two weeks.

On September 7, 1960, the Veteran was treated for a contusion of the left knee with slight cellulitis.  Then, three days before the plane crash, he was evaluated for a rib injury.  The September 16, 1960 treatment record from the Guam Naval Communications Station reflects the Veteran's report that he was hit in the left anterior chest one week earlier.  Examination findings included no crepitus, but demonstrated "marked pain and splinting on inspiration."  X-ray examination revealed no fracture.  The Veteran was advised to apply heat and refrain from playing football.  On September 20, 1960, one day after the crash occurred, the Veteran presented to the urology clinic for follow-up evaluation and was instructed to return for further follow-up in three weeks.

Post-service VA treatment records reflect the Veteran's account that he "evacuated patients from the plane crash site in Guam over the period of [three] days" and list diagnosed psychiatric disorders including PTSD and dysthymia.  The Veteran also disclosed that he "got a lot of whippings" as a child "because he was the oldest."

In this case, the Board finds that the Veteran's assertions that he participated in gathering remains for three days following the September 19, 1960 plane crash tend to be unsupported by his service personnel and service treatment records.  For example, contrary to his February 2017 testimony that he was "quartered at the fire station" at the time of the World Airways plane crash, his service records document his assignment to the U.S. Naval Communications Station.  Similarly, while media reports of the accident indicate that Seabees from a Construction Battalion were called to assist in gathering remains, the Veteran's service personnel records list his rating as a yeoman.  Finally, his medical condition at the time of the crash involved marked rib pain upon breathing and ongoing treatment for chronic prostatitis.  In other words, the Veteran's service records lend low probative value to his assertion that he was personally involved in gathering remains from the crash site.

Nevertheless, the Veteran's presence on the island at the time of the crash is clearly documented and the Board does not doubt his general knowledge of the crash.  Therefore, the Board finds that a VA examination is warranted to obtain a medical opinion as to whether the Veteran's presence in Guam and knowledge of the September 19, 1960 World Airways crash are sufficient to support the diagnosis of any current acquired psychiatric disorder related to that event, to include PTSD.  

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-to obtain the necessary medical opinion evidence.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to taking action responsive to the above, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and/or Virtual VA) all outstanding, pertinent records.

As for VA records, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Prescott VA Medical Center (VAMC) and related clinics since establishing care until March 2009 and dated since February 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to enable VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2024); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records pertinent to the claim on appeal from the Prescott VAMC and related clinics since establishing care until March 2009 and dated since February 2011.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all psychiatric disability(ies) currently present, or diagnosed at any point pertinent to the current claim (even if now asymptomatic or resolved).  If any psychiatric diagnosis of record is deemed not valid, the examiner should clearly so state, and explain why.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to service injury, disease or event, to include an in-service plane crash. 


The examiner should explain how the criteria for each psychosis diagnosis-in particular, PTSD, if diagnosed-are met.  In doing so, the examiner should specifically address whether the Veteran's documented presence at the U.S. Naval Communications Station in Guam and knowledge of the crash are sufficient to support any current, acquired  psychiatric diagnosis.   

All medical and other objective evidence, as well as all lay assertions, must be considered, and all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of service connection for PTSD in March 2014), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

